Citation Nr: 1733977	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  10-41 123 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a neck disability, to include recurrent cervical strain and degenerative disc disease with C8-T1 radiculopathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Ms. H.


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel

INTRODUCTION

The Veteran served in the U.S. Army from November 1981 to October 1986.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Cleveland, Ohio, Regional Office (RO). In April 2017, the Board remanded the appeal to the RO for additional development.

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review.

In February 2016, the Veteran was afforded a video conference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.


FINDING OF FACT

Neck disability, to include recurrent cervical strain and degenerative disc disease with C8-T1 radiculopathy did not originate in active service, was not caused by active service, was not aggravated by active service, and did not manifest to a compensable degree within one year of service separation.


CONCLUSION OF LAW

The criteria for service connection for neck disability, to include recurrent cervical strain and degenerative disc disease with C8-T1 radiculopathy have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic disease" in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms "after service is required to establish service connection. 38 C.F.R. § 3.303(b).

As a chronic disease, arthritis will be considered to have been incurred in or aggravated by service if the disease becomes manifest to a compensable degree within one year from the date of service separation. 38 C.F.R. § 3.307(a)(3).

The Veteran has been diagnosed with degenerative disc disease with C8-T1 radiculopathy. Service treatment records (STRs) indicate the Veteran was treated for an injury to his head in December 1982 and an injury to his neck in October 1985. A January 2009 medical record submitted to the Social Security Administration (SSA) notes the Veteran has spine arthritis with sciatic pain. 

In a December 1982 STR the Veteran indicated that he injured his head while playing basketball. The record reflects complaints of headaches, eye pain, and a laceration; these service records contain no notation of neck pain. 

An October 1985 STR reflects the Veteran injured his right shoulder and neck while playing football and indicates an abnormal X-ray study with a notation of questionable compression injury to the C2-C3 vertebrae or a congenital abnormality. 

An October 1986 STR indicates the Veteran elected not to undergo a service separation examination. A service physician reviewed the Veteran's medical records and indicated that a service separation examination was not required. 

In a May 1999 VA treatment record, the Veteran was seen for back pain after an accident in which he fell off a ladder. The clinician noted an antalgic gait and tenderness over the spinous processes at L4-S1 with spasms of paraspinals. 

A June 2009 VA treatment record includes an X-ray report documenting normal spinal alignment, preserved disc spaces, straightening of the lordotic curve, and nuchal ligament calcification. 

A January 2009 SSA record indicates the Veteran has spine arthritis with sciatic pain. 

In December 2009, the Veteran was afforded a VA examination. The Veteran reported cervical pain and an in-service neck injury. The VA examiner opined that there was no current cervical spine pathology and no evidence of chronicity of care since the original injury. The VA examiner indicated that the in-service injury healed without residuals. 

A May 2014 diagnostic imaging result indicates the Veteran has multilevel degenerative disc changes with foraminal stenosis and right C8-T1 chronic radiculopathy. 

VA treatment records dated between September 2009 and February 2015 reflect that the Veteran had complaints of neck pain.

In the Veteran's August 2015 hearing he reported two in-service neck injuries and continued symptoms since service separation. The Veteran testified that he began feeling twinges and electrical shocks in the early 1990s, but did not seek consistent treatment until 2009. 

In June 2016, the Veteran was afforded a VA examination. The Veteran reported hurting his upper back, neck and head in 1983 while playing football. The examiner diagnosed the Veteran with multiple conditions including cervical strain, enteropathy, and degenerative disc disease. The examiner concluded that the Veteran's current neck disability is not caused by or the result of any incident in service and is the result of age related changes to the cervical spine. 

In August 2016, the Veteran was afforded a VA examination addendum opinion from the same examiner who conducted the June 2016 examination. The examiner reviewed additional medical evidence and considered the Veteran's in-service injury from playing basketball. The examiner opined that the Veteran's current neck disability is not caused by any in-service injuries and is age related. 

The Board has considered the Veteran's assertions that his neck disability is caused by his military service. The Veteran is not competent, however, to offer an opinion as to the etiology of this type of neck disability due to the medical complexity of the matter involved. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A preponderance of the evidence is against a finding that the Veteran's neck disability originated during service. The Veteran was first seen for his neck disability in May 1999, years after service separation, and no competent medical provider has opined that the Veteran's neck disability began in or as a result of service.

Therefore, service connection is not warranted and the claim is denied.


ORDER

Service connection for neck disability, to include recurrent cervical strain and degenerative disc disease with C8-T1 radiculopathy is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


